DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2021 has been entered.

Remarks
Claims 1-3, 6, and 8-9 are amended.
Claims 10-20 are cancelled.
Claims 1-9 are pending.

Status of Rejections
All previous rejections under 35 U.S.C. 103 are modified as necessitated by amendment.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “the first and second photovoltaic roof tiles” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the first photovoltaic roof tile and the second photovoltaic roof tile”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over SHERMAN (US 20130098420 A1) in view of HANOKA (US 20080149170 A1).
	Regarding claim 1, SHERMAN teaches a photovoltaic roof tile module (see the building integrable photovoltaic (BIPV) modules in Figs. 1-4, 8A; Each module has a tile shape which is installed on the roof), comprising at least:
a first photovoltaic roof tile (see the BIPV module 100a in Fig. 3) comprising a first front glass cover (see the front sheet of glass), a first back cover (see the back sheet of glass) (Photovoltaic cells 102 may be electrically and environmentally insulated between a front sheet 104 (i.e., the light incident sheet) and a back sheet 106 (i.e., the building structure facing sheet), which may be referred to as sealing sheets. Examples of such sheets include glass, see [0038] and Fig. 1; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the glass 
a spacer (see the female connector 800 & male connector 815 between the BIPV modules 100a, 100b in Fig. 3 which provides a space, which are interconnected and shown in Fig. 8A; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to choose the female connector 800 & male connector 815 which are interconnected for the electrical connector in the device of SHERMAN, because SHERMAN suggested to use the electrical connector and the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)) positioned between the first and 
	Regarding the claimed “wherein the spacer comprises a thermal plastic body and a metallic strip embedded within the thermal plastic body; and wherein a first end of the metallic strip extends out of the thermal plastic body and between the first front glass cover and the first back cover and a second end of the metallic strip extends out of the thermal plastic body and between the second front glass cover and the second back cover to electrically couple the first plurality of photovoltaic structures to the second plurality of photovoltaic structures”, modified SHERMAN teaches the spacer comprises a body (SHERMAN: see the body of the electrical connector between the BIPV modules 100a, 100b in Fig. 3) and a strip embedded within the body (SHERMAN: see the interconnected strip, which is composed of bus bars 806 and 816 & conductive elements 808 b and 818 b, embedded in the body in Figs. 3, 8A); and wherein a first end of the strip (see the left end of the bus bar 806) extends out of the body and between the first front glass cover and the first back cover (see Figs. 1-3, 8A) and a second end of the strip (see the right end of the bus bar 816) extends out of the thermal plastic body and between the second front glass cover and the second back cover (see Figs. 1-3, 8A) to electrically couple the first plurality of photovoltaic structures to the second plurality of photovoltaic structures (see Figs. 1-3, 8A), but does not explicitly disclose “metallic” and “thermal plastic”.
	However, HANOKA discloses a solar cell module, wherein an electrical connector is adapted for intercoupling with another solar cell module (see Abstract), wherein FIG. 4 shows two solar cell modules electrically connected together by engaging the male and female connectors (see [0015], Fig. 4), and a female connector 30 of a first module 8 can engage the male connector 40 of a second module 38 (see [0024], Figs. 3, 4), wherein the first conductor of the first solar cell module and the second conductor of the second solar cell module are 

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	SHERMAN teaches the spacer is in direct contact with the second photovoltaic roof tile (The electrical connector between the BIPV modules 100a, 100b in Fig. 3 is in direct contact with the BIPV module 100b).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	Modified SHERMAN teaches the thermal plastic body is formed using a plastic molding technique (Regarding the recitation "formed using a plastic molding technique", the recitation is directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985)).  

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 1.
	SHERMAN teaches the metallic strip comprises Cu (see the rejection of claim 1; The interconnected strip comprises copper).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over SHERMAN (US 20130098420 A1) in view of HANOKA (US 20080149170 A1) as applied to claim 1 above, further in view of MORAD (US 20150349145 A1).
	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein a respective photovoltaic structure of the first plurality of photovoltaic structures comprises a first edge busbar positioned near an edge of a first surface and a second edge busbar positioned near an opposite edge of a second surface, and wherein the first plurality of photovoltaic structures are arranged in such a way that the first edge busbar of a first photovoltaic structure overlaps the second edge busbar of an adjacent photovoltaic structure, thereby resulting in the first plurality of photovoltaic structures forming a cascaded string with the first plurality of photovoltaic structures coupled to each other in series”, SHERMAN teaches a respective photovoltaic structure structure of the first plurality of photovoltaic structures (see the rejection of claim 1), but does not explicitly disclose the claimed feature.  However, MORAD discloses a high efficiency configuration for a solar cell module (see Abstract and Figs. 1-4), and teaches a respective photovoltaic structure (see the solar cell 10) comprises a first edge busbar (see the bus bar 15) positioned near an edge of a first surface (see Fig. 2) and a second edge busbar (see the bus bar 25) positioned near an opposite edge 

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 2.
	Modified SHERMAN teaches the metallic strip is a first metallic strip (see the rejection of claim 1), and positive and negative polarities of the cascaded string are respectively coupled to the first metallic strip and a second metallic strip embedded within the thermal plastic body (In modified SHERMAN, the positive and negative polarities of the cascaded string respectively necessarily need to be coupled to first interconnected copper strip and a second interconnected copper strip embedded within the elastomer body in order to make a properly working device) (see the rejection of claim 1 and Figs. 1-4, 8A of SHERMAN).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over SHERMAN (US 20130098420 A1) in view of HANOKA (US 20080149170 A1) as applied to claim 1 above, further in view of SPEAR (US 4400577).
	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	Modified SHERMAN teaches the first and second back covers each comprise a glass substrate (see the rejection of claim 1).
	Regarding the claimed “wherein the first plurality of photovoltaic structures comprises a pre-laid circuit attached to the glass substrate of the first back cover”, SPEAR discloses arrays of solar cells (see Fig. 14) and teaches a front glass cover (a layer 94 of glass); and a back cover comprising a glass substrate (a glass substrate 92) and a pre-laid circuit (bus bar leads 95; Regarding the recitation "pre-laid", the recitation is directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production) attached to the glass substrate (see Fig. 14), wherein the pre-laid circuit is electrically coupled to the plurality of photovoltaic structures (solar cells 91) (see Fig. 14).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have substituted the BIPV module in the device of modified SHERMAN with the array of solar cells as taught by SPEAR, because the simple substitution of a known element known in the art to perform the same function is a matter of obviousness (see MPEP 2141 {III} {B}) and the selection of a known material based on its suitability for its intended use supports a prima face obviousness determination (see MPEP 2144.07: Sinclair & Carroll Co. v. Interchemical Corp.).  Therefore, modified SHERMAN teaches the pre-laid circuit (see the bus bar leads 95, see the rejection of claim 1) comprising: metallic strips attached to the glass substrate via conductive paste; or metallic traces printed onto the glass substrate (The bus bar leads are on the glass substrate 92, wherein the bus bar leads necessarily include metallic material; see the rejection of claim 1 and Fig 14 of SPEAR; Regarding the recitation "printed", the recitation is directed to the method of making a product and it is noted that said limitations .  


Response to Arguments
	Applicant's arguments filed on 06/28/2021 have been fully considered, but they are not persuasive.
	Regarding claim 1, Applicant’s argument regarding that the prior art does not teach or suggest the amended claim 1 in P6, is not persuasive.
	SHERMAN in view of HANOKA teaches all new limitations (see the full discussion in the rejection of claim 1). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726